Attachment to Advisory action
Applicant’s amendment filed 01/07/2022 has considered but the amendment has not been entered since the amendment requires further consideration under 35 USC 112(a) and 112(b).
Specifically, the amendment raises new issues under 35 USC 112(a) that would require further consideration:
Claim 1 recites “the foamed, permeable copolymer coating includes an n-butyl acrylate copolymer that: … has a foam density that ranges from 50% to 65% of the copolymer coating’s density”. There is no support to recite that the foam density is a percentage “of the copolymer coating’s density”. Examiner suggests amending the claim to recite: “the foamed, permeable copolymer coating includes an n-butyl acrylate copolymer that: … has a foam density that ranges from 50% to 65% of the copolymer’s density before foaming”.
Claim 10 recites “a foamed permeable n-butyl acrylate copolymer coating… wherein the n-butyl acrylate copolymer has a foam density that ranges from 50% to 65% of the n-butyl acrylate copolymer coating’s density”. There is no support to recite that the foam density is a percentage “of the n-butyl acrylate copolymer coating’s density”. Examiner suggests copolymer’s density before foaming”.
Claim 16 recites “The membrane of claim 10 wherein the foamed, permeable n-butyl acrylate copolymer coating includes solids ranging from about 20% to about 50%.” There is no support to recite that the coating includes solids. Examiner suggests amending the claim to recite: “The membrane of claim 10 wherein the n-butyl acrylate copolymer includes solids ranging from about 20% to about 50%.”
Additionally, the amendment raises new issues under 35 USC 112(b) that would require further consideration:
Claim 10 recites the limitation “a foamed permeable n-butyl acrylate copolymer coating attached to the polyester substrate’s surface, wherein the n-butyl acrylate copolymer has a foam density….” There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the claim to recite: “a foamed permeable n-butyl acrylate copolymer coating attached to the polyester substrate’s comprising n-butyl acrylate copolymer, wherein the n-butyl acrylate copolymer has a foam density….”
It is noted that if the amendment were entered, it would overcome the rejections and objections of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/BETHANY M MILLER/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787